DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17-20 cite: “computer program product” that is not one of the statutory category.
Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijayaraghavan (USPPGPub N 20200302423, referred to as Vijayaraghavan).
Regarding claims 1, 9 and 17:
A computer-implemented method, comprising: 
Vijayaraghavan teaches detecting a first request sent from a requesting user account during a first session associated with a target user account, the target user account associated with multiple sessions accessible by the requesting user account, (Vijayaraghavan, the process 100 can begin with receiving request via the first communications session at 102 associated with a target account, [0017] wherein the user account information may correspond with a digital wallet system 112 for initiating transactions, [0019], Fig. 1); 
Vijayaraghavan teaches generating a parent node associated with first request, the parent node active for a range of time selected by the target user account, (Vijayaraghavan, the session duration is predetermined amount of time, [0016], [0013], [0022]; 
Vijayaraghavan teaches detecting a subsequent second request sent from the requesting user account to the target user account, (Vijayaraghavan, initiate a second communications session with a second device of the user, wherein a second communications session with a second device of the user to receive the information required for the transaction, abstract, [0012]); 
Vijayaraghavan teaches generating a node associated with subsequent second request, (Vijayaraghavan, the communications system 240 may include how certain communications between group accounts and user accounts are to behave and that may store device information for different user devices, [0092], [0096], Figs. 1-3); 
Vijayaraghavan teaches verifying that the subsequent second request is not an initial request by the requesting user account during the range of time and detected prior to expiration of the range of time, (Vijayaraghavan, the data store 402 may comprise communications session information 404 wherein the communications session information may include one or more device identifiers associated with a communications session, a communications session identifier, a start time associated with the communications session, an end time associated with the communications session, [0101], [0106], Fig. 4); 
Vijayaraghavan teaches upon verification, identifying the node as a child node by generating a link to connect the parent node and the child node, (Vijayaraghavan, each family member may also have a user account that is linked to the first group account, [0047], [0072]).
Regarding claims 2 and 10:
The computer-implemented method of claim 1, wherein detecting a subsequent second request sent from the requesting user account to the target user account comprises one of: 
Vijayaraghavan teaches detecting the subsequent second request during the first session, (Vijayaraghavan, determining first and second communication sessions, abstract, [0014], [0017], [0018], Fig. 1); and 
Vijayaraghavan teaches detecting the subsequent second request during a second session associated with the target user account, the second session occurring after completion of the first session, (Vijayaraghavan, the order information 410 may associate a user identifier with an order identifier and one or more account identifiers that can be used to complete the transaction associated with the order identifier, [0107], Fig. 4, [0118]-[0122], Fig. 7).
Regarding claims 3, 11 and 19:
The computer-implemented method of claim 1, further comprising: 
Vijayaraghavan teaches wherein each respective session associated with the target user account comprises a live video stream associated with a host computer device, the live video stream including content captured via a camera of the host computer device, (Vijayaraghavan, the user device 290 may include one or more cameras 214, corresponding to any suitable image capturing component or components capable of capturing one or more images and/or videos, [0062]); 
Vijayaraghavan teaches wherein the target user account comprises a host user account for the live video stream, (Vijayaraghavan, the computer system may store the information in the user account, [0014], [0047]); 
Vijayaraghavan teaches wherein the requesting user account comprises a viewer user account viewing the live video stream via a viewer computer device, (Vijayaraghavan, a location of the point may have one or more pixels associated with that location, and therefore one or more actions may be registered for an item or items that are displayed at that location, [0059]).
Regarding claims 4, 12 and 19:
Vijayaraghavan teaches the computer-implemented method of claim 3, wherein generating a parent node associated with first request, the parent node active for a range of time selected by the target user account comprises: generating the parent node due to the first request being an initial request from the viewer user account to purchase a first item portrayed in first live video stream content captured via a camera of the host computer device, (Vijayaraghavan, he processor(s) 202 of the user device 290 may be configured to determine which pixels are associated with a particular location point, and which item or items are also displayed at that pixel location, [0059] wherein to add the item to user profile, the ordering system 220 may determine an identifier associated with the first user device 290A and access the user account associated with the identifier, [0080], [0062], Fig. 2).
Regarding claims 5 and 13:
Vijayaraghavan teaches the computer-implemented method of claim 4, wherein the initial request to purchase the item portrayed in the first live video stream content further comprises a request from the viewer user account to purchase the first item from the host user account, (Vijayaraghavan, a parent may have a registered account on the computer system 200, and each of the parent's children may have their own user account registered under the parent's registered account, [0072] wherein he computer system may access a user account that stores a payment instrument to complete the purchase, [0014] and the instrument engine 222 may confirm that the information of the payment instrument is available for initiating a purchase of the item associated with the item identifier, [0080]).
Regarding claims 6 and 14:
Vijayaraghavan teaches the computer-implemented method of claim 4, wherein detecting a subsequent second request sent from the requesting user account to the target user account comprises: detecting a second request from the viewer user account to purchase a second item, from the host user account, portrayed in second live video stream content captured via the camera of the host computer device, the second live video stream occurring after the first live video stream, (Vijayaraghavan, [0059], [0062], [0080], Fig. 2).
Regarding claims 7 and 15 and 20:
Vijayaraghavan teaches the computer-implemented method of claim 6, wherein verifying that the subsequent second request is not an initial request by the requesting user account during the range of time and detected prior to expiration of the range of time comprises: verifying the parent node is still active due to the range of time having not expired; and upon verification, creating a parent order by linking the node for the second request as a child order connected to the parent order, (Vijayaraghavan, each user account may obtain some or all of the rights of the first group account and each family member may also have a user account that is linked to the first group account, [0047], [0072] wherein the communications session may correspond with a timeout threshold. [0102]-[0110) Fig. 4).
Regarding claims 8 and 16:
Vijayaraghavan teaches the computer-implemented method of claim 7, wherein the parent order comprises a transaction order for concurrent purchase of the first item and the second item upon expiration of the range of time, (Vijayaraghavan, the data store 402 may also comprise information associated with one or more payment instruments 408 needed for a transaction. The information may comprise, for example, a first account identifier (e.g., a credit or debit primary account number), a second account identifier (e.g., a CVV), and a third account identifier (e.g., an expiration date), [0106], Fig. 4).
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 17, 2022